                         Case 19-50119-nmc                 Doc 1        Entered 01/31/19 11:11:48                   Page 1 of 15


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RESOLUTE SECURITY GROUP, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2248 MERIDIAN BLVD.
                                  STE B                                                           PO BOX 1755
                                  MINDEN, NV 89423                                                MINDEN, NV 89423
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Douglas                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 19-50119-nmc                      Doc 1       Entered 01/31/19 11:11:48                       Page 2 of 15
Debtor    RESOLUTE SECURITY GROUP, INC.                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                        Case 19-50119-nmc                    Doc 1         Entered 01/31/19 11:11:48                    Page 3 of 15
Debtor   RESOLUTE SECURITY GROUP, INC.                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 19-50119-nmc                  Doc 1        Entered 01/31/19 11:11:48                       Page 4 of 15
Debtor    RESOLUTE SECURITY GROUP, INC.                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 31, 2019
                                                  MM / DD / YYYY


                             X   /s/ JOHN H. GIMPLE                                                       JOHN H. GIMPLE
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   PRESIDENT




18. Signature of attorney    X   /s/ STEPHEN R. HARRIS                                                     Date January 31, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 STEPHEN R. HARRIS
                                 Printed name

                                 HARRIS LAW PRACTICE LLC
                                 Firm name

                                 6151 LAKESIDE DRIVE
                                 SUITE 2100
                                 RENO, NV 89511
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     775-786-7600                  Email address      steve@harrislawreno.com

                                 001463 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                          Case 19-50119-nmc                          Doc 1        Entered 01/31/19 11:11:48                  Page 5 of 15




 Fill in this information to identify the case:

 Debtor name         RESOLUTE SECURITY GROUP, INC.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 31, 2019                        X /s/ JOHN H. GIMPLE
                                                                       Signature of individual signing on behalf of debtor

                                                                       JOHN H. GIMPLE
                                                                       Printed name

                                                                       PRESIDENT
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 19-50119-nmc                     Doc 1         Entered 01/31/19 11:11:48                           Page 6 of 15


 Fill in this information to identify the case:
 Debtor name RESOLUTE SECURITY GROUP, INC.
 United States Bankruptcy Court for the: DISTRICT OF NEVADA                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 CREDITORS                                                       STATE WORKERS                                                                                            $29,583.51
 ADJUSTMENT                                                      COMPENSATION
 BUREAU, INC.
 C/O LAW OFFICE
 OF KENNETH J.
 FREED
 14226 VENTURA
 BLVD
 Sherman Oaks, CA
 91423
 INSPERITY                                                       GOODS/SERVICE                                                                                              $2,950.00
 BUSINESS
 SERVICES, LP
 PO BOX 84605
 Dallas, TX 75284
 JOHN H. GIMPLE                                                  MONIES LOANED                                                                                        $1,582,789.77
 1621 SHIRLEY ST.
 Minden, NV 89423
 ROBISON, SHARP,                                                 LEGAL SERVICES                                                                                         $124,720.14
 SULLIVAN & BRUST
 71 WASHINGTON
 STREET
 Reno, NV 89503
 SCOTT D. GIMPLE                                                 MONIES LOANED                                                                                            $53,000.00
 654 8TH STREET
 Hermosa Beach, CA
 90254
 SCOTT JENKINS                                                   MONIES LOANED                                                                                            $10,000.00
 1911 CASTELLINA
 DR.
 Brentwood, CA
 94513




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 19-50119-nmc                     Doc 1         Entered 01/31/19 11:11:48                           Page 7 of 15



 Debtor    RESOLUTE SECURITY GROUP, INC.                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SECURITY                                                        LITIGATION             Contingent                                                                                $0.00
 MANAGEMENT                                                                             Unliquidated
 GROUP                                                                                  Disputed
 INTERNATIONAL
 C/O MARK D.
 EPSTEIN, ESQ.
 WENDEL, ROSEN,
 BLACK & DEAN LLP
 1111 BROADWAY,
 24TH FL
 Oakland, CA 94607
 UNIFIRST                                                        GOODS/SERVICE                                                                                              $8,767.02
 CORPORATION
 14254 CATALINA
 STREET
 San Leandro, CA
 94577
 WML SAFEGUARD                                                   GOODS/SERVICE                                                                                              $6,996.50
 PROTECTION &
 CONSULTING
 PO BOX 483
 Prather, CA 93651




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 19-50119-nmc                          Doc 1     Entered 01/31/19 11:11:48            Page 8 of 15
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re       RESOLUTE SECURITY GROUP, INC.                                                                    Case No.
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $      Actual Fees/Costs
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                 Unknown

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 30, 2019                                                               /s/ STEPHEN R. HARRIS
     Date                                                                           STEPHEN R. HARRIS
                                                                                    Signature of Attorney
                                                                                    HARRIS LAW PRACTICE LLC
                                                                                    6151 LAKESIDE DRIVE
                                                                                    SUITE 2100
                                                                                    RENO, NV 89511
                                                                                    775-786-7600 Fax: 775-786-7764
                                                                                    steve@harrislawreno.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                          Case 19-50119-nmc                          Doc 1     Entered 01/31/19 11:11:48                     Page 9 of 15

                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      RESOLUTE SECURITY GROUP, INC.                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 JOHN H. GIMPLE                                                                       5,000                                      STOCK
 1621 SHIRLEY ST.
 Minden, NV 89423

 SCOTT D. GIMPLE                                                                      5,000                                      STOCK
 654 8TH STREET
 Hermosa Beach, CA 90254

 SCOTT JENKINS                                                                        5,000                                      STOCK
 1911 CASTELLINA DR.
 Brentwood, CA 94513


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the PRESIDENT of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 31, 2019                                                         Signature /s/ JOHN H. GIMPLE
                                                                                            JOHN H. GIMPLE

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 19-50119-nmc                            Doc 1    Entered 01/31/19 11:11:48   Page 10 of 15




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      RESOLUTE SECURITY GROUP, INC.                                                            Case No.
                                                                                    Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the PRESIDENT of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       January 31, 2019                                            /s/ JOHN H. GIMPLE
                                                                         JOHN H. GIMPLE/PRESIDENT
                                                                         Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 19-50119-nmc   Doc 1   Entered 01/31/19 11:11:48   Page 11 of 15



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                  RESOLUTE SECURITY GROUP, INC.
                  PO BOX 1755
                  MINDEN, NV 89423

                  STEPHEN R. HARRIS
                  HARRIS LAW PRACTICE LLC
                  6151 LAKESIDE DRIVE
                  SUITE 2100
                  RENO, NV 89511

                  INTERNAL REVENUE SERVICE
                  P O BOX 7346
                  PHILADELPHIA, PA 19101-7346

                  NEVADA DEPARTMENT OF MOTOR VEHICLES
                  LEGAL DIVISION
                  855 WRIGHT WAY
                  CARSON CITY, NV 89711

                  NEVADA DEPARTMENT OF TAXATION
                  BANKRUPTCY SECTION
                  555 E. WASHINGTON
                  STE 1300
                  LAS VEGAS, NV 89101

                  NEVADA LABOR COMMISSION
                  1818 E. COLLEGE DRIVE
                  #102
                  CARSON CITY, NV 89706

                  OFFICE OF THE UNITED STATES TRUSTEE
                  300 BOOTH STREET ROOM 3009
                  RENO, NV 89509

                  CREDITORS ADJUSTMENT BUREAU, INC.
                  C/O LAW OFFICE OF KENNETH J. FREED
                  14226 VENTURA BLVD
                  SHERMAN OAKS, CA 91423

                  INSPERITY BUSINESS SERVICES, LP
                  PO BOX 84605
                  DALLAS, TX 75284

                  JOHN H. GIMPLE
                  1621 SHIRLEY ST.
                  MINDEN, NV 89423

                  ROBISON, SHARP, SULLIVAN & BRUST
                  71 WASHINGTON STREET
                  RENO, NV 89503

                  SCOTT D. GIMPLE
                  654 8TH STREET
                  HERMOSA BEACH, CA 90254
Case 19-50119-nmc   Doc 1   Entered 01/31/19 11:11:48   Page 12 of 15




              SCOTT JENKINS
              1911 CASTELLINA DR.
              BRENTWOOD, CA 94513

              SECURITY MANAGEMENT GROUP INTERNATIONAL
              C/O MARK D. EPSTEIN, ESQ.
              WENDEL, ROSEN, BLACK & DEAN LLP
              1111 BROADWAY, 24TH FL
              OAKLAND, CA 94607

              UNIFIRST CORPORATION
              14254 CATALINA STREET
              SAN LEANDRO, CA 94577

              WML SAFEGUARD PROTECTION & CONSULTING
              PO BOX 483
              PRATHER, CA 93651
                        Case 19-50119-nmc                            Doc 1    Entered 01/31/19 11:11:48    Page 13 of 15




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      RESOLUTE SECURITY GROUP, INC.                                                              Case No.
                                                                                    Debtor(s)          Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for RESOLUTE SECURITY GROUP, INC. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 January 31, 2019                                                      /s/ STEPHEN R. HARRIS
 Date                                                                  STEPHEN R. HARRIS
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for RESOLUTE SECURITY GROUP, INC.
                                                                       HARRIS LAW PRACTICE LLC
                                                                       6151 LAKESIDE DRIVE
                                                                       SUITE 2100
                                                                       RENO, NV 89511
                                                                       775-786-7600 Fax:775-786-7764
                                                                       steve@harrislawreno.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                        Case 19-50119-nmc                            Doc 1    Entered 01/31/19 11:11:48         Page 14 of 15


                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      RESOLUTE SECURITY GROUP, INC.                                                                   Case No.
                                                                                    Debtor(s)               Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, JOHN H. GIMPLE, declare under penalty of perjury that I am the PRESIDENT of RESOLUTE SECURITY
GROUP, INC., and that the following is a true and correct copy of the resolutions adopted by the Board of
Directors of said corporation at a special meeting duly called and held on the day of , 20 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that JOHN H. GIMPLE, PRESIDENT of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that JOHN H. GIMPLE, PRESIDENT of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

        Be It Further Resolved, that JOHN H. GIMPLE, PRESIDENT of this Corporation is authorized and directed to
employ STEPHEN R. HARRIS, attorney and the law firm of HARRIS LAW PRACTICE LLC to represent the corporation
in such bankruptcy case."

 Date      January 31, 2019                                                       Signed   /s/ JOHN H. GIMPLE
                                                                                           JOHN H. GIMPLE




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                        Case 19-50119-nmc                            Doc 1    Entered 01/31/19 11:11:48         Page 15 of 15


                                                                     Resolution of Board of Directors
                                                                                    of
                                                                     RESOLUTE SECURITY GROUP, INC.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that JOHN H. GIMPLE, PRESIDENT of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that JOHN H. GIMPLE, PRESIDENT of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

        Be It Further Resolved, that JOHN H. GIMPLE, PRESIDENT of this Corporation is authorized and directed to
employ STEPHEN R. HARRIS, attorney and the law firm of HARRIS LAW PRACTICE LLC to represent the corporation
in such bankruptcy case.

 Date      January 31, 2019                                                      Signed    /s/ JOHN H. GIMPLE



 Date      January 31, 2019                                                      Signed




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
